Title: To George Washington from Major General Artemas Ward, 19 May 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston May 19th 1776

Your favour of the thirteenth Instant is Just come to hand, inclosing Colo. Varnums petition, by which I perceive he makes a charge against me, because I did not redeliver (as he is pleased to call it) some men upon request of one Capt. Lane.
The case was thus, if I remember right, Lane came to me, & said he had Supplyed a man with money, to inlist men for Colo.

Varnums Regt, and that he had inlisted fifteen or sixteen men, & had Recd his orders to Joyn said Regiment at Prospect-Hill. But before the men arived, the Regiment had Marched for New York & the men had Inlisted into Colo. Phinneys Regiment. He desired I would order them to Join Colo. Varnums Regt. I asked him for the Inlistment, that I might know who the men were, & have the proper proof of their having inlisted Into Colo. Varnums Regt. He replyed, he had not got any, they were destroyed, but did not say who destroyed them. I then asked him if he was like to loose the money. He said somebody (but who I don’t remember) would give him the money again, but he would not take it.
I then told him he had better take it, & look out better next time. I think there would have been no propriety in my ordering that, or any other number to Join Colo. Varnums Regiment, without first having the proper Evidence of their first inlisting into the same.
It’s somewhat surprising the Gentleman should take it upon him, to make a charge against me, for not doing, that, which by his own charge it appears I had no right to do, by law or reason. As to Liet. Merrels Conduct in the matter I shall make Inquiry into it as soon as may be, if I find him faulty, as alledged in the Petition I shall give information thereof to your Excellency. I am Sir your humble Servant

Artemas Ward

